Citation Nr: 0917154	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-12 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran entitlement to service 
connection for throat cancer.  The Veteran subsequently 
initiated and perfected an appeal of this rating 
determination.  This appeal also arises from a July 2008 
rating decision which denied him squamous cell carcinoma of 
the right tonsil, claimed as secondary to ionizing radiation.  
Because the Veteran's contentions indicate he is essentially 
seeking service connection for a single disability, squamous 
cell carcinoma of the right tonsil, and such disability is 
claimed as a result of exposure to ionizing radiation during 
military service, his appeal has been merged into a single 
issue, as noted on the front page of this decision.  

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

In April 2009, the Veteran submitted additional evidence, 
along with a waiver of consideration by the RO, the agency of 
original jurisdiction.  As the evidence was submitted with 
this waiver, it may be considered by the Board in the first 
instance.  See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that the Veteran was exposed to ionizing radiation during 
military service.  

2.  The Veteran's squamous cell carcinoma did not have onset 
during his active military service and was not manifested 
within the presumptive period thereafter.  


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service, including as a result of exposure 
to ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2007 and May 2008.  The letters 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing 
issues on appeal.  Moreover, the March 2007 letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
See Dingess/Hartman, supra.  The Board further notes that, in 
the present case, initial notice was issued in March 2007, 
prior to the July 2007 adverse determination on appeal; 
hence, no timing defect exists regarding VCAA notice to the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  While the Veteran was provided subsequent notice 
regarding the service connection criteria for claims related 
to ionizing radiation in May 2008, he was also provided 
readjudication of his claim within the October 2008 statement 
of the case, curing any timing deficiencies therein.  Id.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and VA fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
post-service private and/or VA treatment records, and 
providing an examination or medical opinion statement when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
available service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Pertinent medical records were also obtained from the Social 
Security Administration.  

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a January 2009 personal hearing before 
the undersigned Veterans Law Judge, seated at the RO.  The 
Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding pertinent 
evidence with respect to the Veteran's claim.  Finally, the 
Board observes that while additional pertinent medical 
evidence was submitted to the Board in March 2009, it was 
accompanied by a waiver of agency of original jurisdiction 
consideration, and thus may be considered by the Board in the 
first instance, without remand for RO consideration.  See 
38 C.F.R. § 20.1304 (2008).  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained by VA with respect 
to the Veteran's claim of service connection for squamous 
cell carcinoma.  However, the Board finds that the record, 
which does not reflect competent evidence confirming ionizing 
radiation exposure during service, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent evidence confirming ionizing 
radiation exposure is lacking, which will be discussed in 
greater detail below.  Otherwise, there is no event, injury 
or disease indicated in service or manifestations in the 
first postservice year suggesting the occurrence of 
carcinoma.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the pending appeal, and it 
may properly be considered by the Board at this time.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for squamous cell 
carcinoma of the right tonsil, claimed as secondary to 
exposure to ionizing radiation during military service.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may 
also be awarded for certain disabilities, such as malignant 
tumors, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Veteran has alleged exposure to ionizing radiation during 
military service.  A "radiation-exposed veteran" is one who 
participated in a "radiation-risk activity."  38 C.F.R. §§ 
3.309(d)(3) (2008).  Radiation risk activities are enumerated 
at 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  For 
veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, certain types of cancer, 
including leukemia, are presumptively service-connected for 
veterans with confirmed radiation exposure.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2008).  Second, 
38 C.F.R. § 3.311(b) provides a list of radiogenic diseases 
that will be service-connected, provided that certain 
conditions specified in that regulation are met.  Other 
radiogenic diseases, such as any form of cancer listed under 
38 C.F.R. § 3.311(b)(2), found within a specified presumptive 
period after service in an ionizing radiation-exposed 
veteran, may be service-connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  38 C.F.R. § 3.311 (2008).  Third, service 
connection may also be established by showing that the 
disease was incurred during or aggravated by service, or is 
otherwise related to an incident of service.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who, while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  "Radiation- 
risk activity" means (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, (C) internment as a prisoner of 
war in Japan during World War II, (D) service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, and (E) service in 
a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  38 C.F.R. 
§ 3.309(d)(3)(ii) (2008).  

Among the radiogenic diseases under 38 C.F.R. § 3.311 are any 
form of cancer.  38 C.F.R. § 3.311(b)(2)(i)(xxiv) (2008).  38 
C.F.R. § 3.311(b) requires evidence that the Veteran was 
exposed to ionizing radiation as a result of onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by the United States forces during the period from 
September 1945 until July 1946; or other activities as 
claimed.  

As an initial matter, the Veteran's service treatment records 
are negative for any in-service diagnosis of or treatment for 
squamous cell carcinoma of the right tonsil, or any other 
location.  Additionally, such a disability was first 
manifested in 2004, more than 40 years after service 
separation, and the Veteran does not contend onset of this 
disability therein.  Therefore, service connection for 
squamous cell carcinoma as having been incurred during 
military service or within the presumptive period thereafter 
is not warranted.  Nevertheless, the Board must also consider 
the Veteran's contentions of service connection based on 
exposure to ionizing radiation.  

VA medical treatment records indicate the Veteran was first 
observed to have an enlarged right tonsil in early 2004, when 
he was seen for a sleep study.  A right tonsillectomy with 
biopsy in November 2004 confirmed squamous cell carcinoma.  
He was afforded chemotherapy in February 2005, and his cancer 
was considered to be in remission following treatment.  He 
continues to receive follow-up care at a VA medical center.  
Based on this evidence, a current diagnosis of squamous cell 
carcinoma, status post tonsillectomy, is conceded by the 
Board.  

The Veteran's claim was submitted to the Navy Environmental 
Health Center Detachment at the Naval Dosimetry Center for an 
estimation of radiation exposure.  According to the Navy's 
May 2008 response, no reports of occupational exposure to 
ionizing radiation existed pertaining to the Veteran.  The 
response also noted that typically, any DD Form 1141 (Record 
of Occupational Exposure to Ionizing Radiation) issued for 
the Veteran would be in his service treatment records.  While 
the Veteran's service treatment records are of record, they 
do not contain a DD Form 1141.  

At his January 2009 personal hearing, the Veteran stated that 
he was assigned to guard duty for one to two years at a naval 
nuclear storage site close to or within Fort Campbell, 
Kentucky.  Review of the Veteran's service records confirm he 
was stationed at the Clarksville Modification Center, a 
military nuclear assembly, storage, and servicing facility.  
The Veteran stated that he worked at the gate, letting 
military personnel in and out of the facility.  He said he 
passed out and received radiation exposure badges at his 
post, and the used radiation exposure badges likely exposed 
him to ionizing radiation during his military service.  

In support of his claim, the Veteran has also submitted the 
February 2009 statement of E.A., M.D., a VA physician who has 
treated the Veteran for his tonsillar cancer.  Dr. A. 
observed that the Veteran did have exposure to radiation 
during military service, and it was "certainly possible this 
had a role" in his subsequent development of squamous cell 
carcinoma.  Thus, Dr. A. concluded service connection for the 
Veteran's squamous cell carcinoma was "reasonable".  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for squamous cell carcinoma of the right 
tonsil, to include as a result of exposure to ionizing 
radiation.  According to the May 2008 response from the Naval 
Dosimetry Center, the Veteran was not among those with 
recognized occupational exposure to ionizing radiation during 
military service.  Additionally, his service records do not 
contain a DD Form 1141, suggesting such exposure during 
military service.  The Board accepts as credible the 
Veteran's contentions that he served as a guard at a military 
base known to contain nuclear material; however, those 
contentions, in and of themselves, do not establish ionizing 
radiation exposure for the Veteran, as he has not alleged 
handling or being in close proximity to nuclear material, nor 
does the record reflect such exposure.  Without recognized 
radiation exposure, the regulatory presumptions found at 
38 C.F.R. §§ 3.309 and 3.311 may not be afforded the Veteran, 
as he is not among veterans involved in a "radiation risk 
activity" or otherwise "was exposed to ionizing 
radiation".  38 C.F.R. §§ 3.309(d)(3)(i), 3.311(b)(1)(i) 
(2008).  Furthermore, in the absence of evidence of exposure, 
the Board does not find a referral to VA's Under Secretary 
for Health for preparation of a dosage estimate is warranted.  
See 38 C.F.R. § 3.311(a)(2) (2008).  

In support of his claim, the Veteran has submitted the 
aforementioned VA physician's statement indicating the 
Veteran's military duties, including his alleged exposure to 
ionizing radiation, resulted in his recent diagnosis of 
squamous cell carcinoma.  See Combee, supra.  As already 
noted, while the Board accepts as credible the Veteran's 
testimony that he worked as a guard at the Clarksville base, 
a recognized site containing nuclear material, no evidence 
has been presented establishing his personal exposure to 
ionizing radiation.  The Veteran does not contend he handled 
or was otherwise personally exposed to nuclear material, and 
such exposure has not been established in the record.  Thus, 
in the absence of evidence confirming exposure to ionizing 
radiation, Dr. A.'s opinion statement is not found probative 
by the Board, based as it is on an unestablished history 
provided by the Veteran.  Dr. A. does not indicate a source 
other than the Veteran for his conclusion that ionizing 
radiation exposure in service has been established.  Thus, 
the Board is not bound to accept medical opinions that are 
based on a history supplied by the Veteran, where that 
history is unsupported or based on inaccurate factual 
premises.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  In the 
absence of such evidence of ionizing radiation exposure, the 
February 2009 statement cannot be accepted as persuasive.  

The Veteran has himself submitted his own contentions 
suggesting a nexus between a current diagnosis of squamous 
cell carcinoma and ionizing radiation sustained during 
military service.  While he is competent to report the scope 
of his duties during military service, including serving as a 
guard at a military nuclear storage site, he is not competent 
to assert he was in fact exposed to ionizing radiation at 
that time.  Moreover, the Veteran is not competent to provide 
an opinion as to the etiology of any current carcinoma.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F,3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for squamous cell 
carcinoma of the tonsil, claimed as secondary to ionizing 
radiation exposure.  The evidence does not establish that the 
Veteran was involved in a radiation risk activity or 
otherwise exposed to ionizing radiation during military 
service.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, claimed as secondary to ionizing 
radiation exposure, is denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


